     Case 2:20-cv-09343-FMO-GJS Document 12 Filed 01/15/21 Page 1 of 3 Page ID #:31



1

2

3

4

5

6

7                                         UNITED STATES DISTRICT COURT
8                                    CENTRAL DISTRICT OF CALIFORNIA
9

10    ORLANDO GARCIA,                                 )    Case No. CV 20-9343 FMO (GJSx)
                                                      )
11                           Plaintiff,               )
                                                      )
12                   v.                               )    ORDER DISMISSING ACTION WITHOUT
                                                      )    PREJUDICE
13    PETER BOK HWANGBO, et al.,                      )
                                                      )
14                                                    )
                                                      )
15                           Defendants.              )
                                                      )
16

17           On October 20, 2020, the court issued its Standing Order Re: ADA Accessibility Cases (see
18    Dkt. 9, Court’s Order of October 20, 2020), which ordered plaintiff to file a proof of service
19    demonstrating service of the Complaint on all parties “within 93 days of the filing of the case
20    absent a previously approved extension of time by the court.” (Id. at 2). The court admonished
21    plaintiff that “failure to file the proof of service within 93 days after the filing of the case shall result
22    in the dismissal of the action and/or the defendant that has not appeared in the case and for which
23    plaintiff has not filed a proof of service.” (Id.) (citing Fed. R. Civ. P. 41(b); Link v. Wabash R.R.
24    Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962)).
25           Here, plaintiff filed this action on October 12, 2020. (See Dkt. 1, Complaint). Accordingly,
26    plaintiff was required to file a proof of service demonstrating service of the complaint on Peter Bok
27    Hwangbo (“defendant”), the sole remaining defendant in this action, no later than January 13,
28
     Case 2:20-cv-09343-FMO-GJS Document 12 Filed 01/15/21 Page 2 of 3 Page ID #:32



1     2021. (See Dkt. 9, Court’s Order of October 20, 2020, at 2). No such proof of service has been
2     filed as of the date of this Order. (See, generally, Dkt.).
3             Rule 4(m) of the Federal Rules of Civil Procedure provides that a court, on its own initiative,
4     “must dismiss the action without prejudice” if service is not effected “within 90 days after the
5     complaint is filed[.]” In addition, a district court may dismiss an action for failure to prosecute or
6     to comply with court orders. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-
7     30, 82 S.Ct. 1386 (1962) (authority to dismiss for failure to prosecute necessary to avoid undue
8     delay in disposing of cases and congestion in court calendars); Ferdik v. Bonzelet, 963 F.2d 1258,
9     1260 (9th Cir.), cert. denied, 506 U.S. 915, 113 S.Ct. 321 (1992) (district court may dismiss action
10    for failure to comply with any court order). Dismissal, however, is a severe penalty and should be
11    imposed only after consideration of the relevant factors in favor of and against this extreme
12    remedy. Thompson v. Housing Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.1986). These
13    factors include: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
14    to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the availability of less
15    drastic alternatives; and (5) the public policy favoring disposition of cases on their merits.”
16    Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik, 963 F.2d at 1260-61); see
17    Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir. 2019) (“By its plain text,
18    a Rule 41(b) dismissal . . . requires ‘a court order’ with which an offending plaintiff failed to
19    comply.”). “Although it is preferred, it is not required that the district court make explicit findings
20    in order to show that it has considered these factors and [the Ninth Circuit] may review the record
21    independently to determine if the district court has abused its discretion.” Ferdik, 963 F.2d at
22    1261.
23            Pursuant to Rules 4(m) and 41(b), and in light of the Pagtalunan factors, the court is
24    persuaded that this action should be dismissed for failure to effect service within the specified time
25    and comply with the Court’s Order of October 20, 2020. Plaintiff’s failure to timely file a proper and
26    legally sufficient proof of service hinders the court’s ability to move this case toward disposition
27    and indicates that plaintiff does not intend to litigate this action. In other words, plaintiff’s
28    “noncompliance has caused [this] action to come to a complete halt, thereby allowing [her] to

                                                         2
     Case 2:20-cv-09343-FMO-GJS Document 12 Filed 01/15/21 Page 3 of 3 Page ID #:33



1     control the pace of the docket rather than the Court.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990
2     (9th Cir. 1999) (internal quotation marks omitted). Further, plaintiff was warned that failure to file
3     a valid proof of service would result in a dismissal of the action for lack of prosecution and failure
4     to comply with a court order. (See Dkt. 9, Court’s Order of October 20, 2020, at 2); see also
5     Ferdik, 963 F.2d at 1262 (“[A] district court’s warning to a party that his failure to obey the court’s
6     order will result in dismissal can satisfy the consideration of alternatives requirement.”) (internal
7     quotation marks omitted). Thus, having considered the Pagtalunan factors, the court is persuaded
8     that the instant action should be dismissed for failure to timely effect service, failure to comply with
9     a court order, and failure to prosecute.
10           Based on the foregoing, IT IS ORDERED that judgment be entered dismissing this action,
11    without prejudice, for failure to timely effect service, failure to prosecute, and failure to comply with
12    the orders of the court.
13    Dated this 15th day of January, 2021.
                                                                                 /s/
14                                                                       Fernando M. Olguin
                                                                     United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                         3
